Title: To James Madison from John Gavino, 9 June 1801
From: Gavino, John
To: Madison, James


					
						No. 65
						Sir
						Gibraltar 9th. June 1801
					
					I had the honor of adressing you by the Schooner Powder Point bound to Marblehead ⅌ Copy inclosed No. 64 to which & the triplicates thereto anexd beg leave to referr.  Yesterday arrived from Minorca the British frigate Sea horse with a Convoy.  The Commander took under his Protection the Schooner Triton of Boston, David Higgings Commr. with wine for St. Thomas, likewise the Schooner Charlott of New York (who he met at Sea) with Brandy for said Port, Commanded by Corns. White who Confirms the account of there being many Tripoly Cruisers at Sea, and on the Coast of Cathalunia.  I have the honor to be—Sir Your most obedt. & most hbl. Servt.
					
						John Gavino
					
					
						P.S.  I this instant recd. a Letter of 9. April from Consul OBrien Copy of w. I anex you as he desires, yet I think from its Content was ment for our Minister at Lisbon, & directed me thro’ mistake, so that I send it on to said Gentn.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
